Citation Nr: 1244216	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and issued by the RO in Denver, Colorado.  Jurisdiction of the claims file remains with the Denver RO.

The Board observes that the February 2008 rating decision granted service connection for left ear hearing loss and assigned an initial non-compensable rating, but denied entitlement to service connection for right ear hearing loss.  The Veteran entered a notice of disagreement as to the propriety of the assigned disability rating for the left ear in January 2009.  A statement of the case addressing such issue was issued in August 2009 and the Veteran responded with a September 2009 substantive appeal (VA Form 9).  Although the Veteran limited his appeal to the issue of entitlement to an initial compensable disability rating for left ear hearing loss, his authorized representative submitted a December 2012 brief referring to a "claim for an increased evaluation for bilateral sensorineural hearing loss."  Inasmuch as service connection is not in effect for the right ear and the RO has not taken any action to indicate otherwise, the issue is properly limited to the rating assigned for the left ear hearing loss as reflected on the title page of this decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file did not reveal any additional evidence pertinent to the present appeal. 


FINDING OF FACT

For the entire appeal period, audiological testing reveals that the Veteran's left ear hearing loss is manifested by Level XI.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for left ear hearing loss have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) . 

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed the propriety of the initially assigned rating for his left ear hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet.App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for left ear hearing loss was granted and an initial rating was assigned in the February 2008 rating decision on appeal.  Therefore, as the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007). 

Relevant to the duty to assist, the Veteran's private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.   

Additionally, the Veteran was afforded a VA audiology examination in January 2008 in conjunction with his claim.  The Board finds the examination adequate as it includes an interview with the Veteran, a review of the record, and a full audiological examination.  Although the last VA examination of record is dated more than four (4) years ago, the Board notes that there is no indication that the disability has worsened since such time.  Specifically, the Veteran has not alleged that his left ear hearing loss has worsened - in fact, he contends that his left ear hearing loss was complete, rendering effectively deaf in the left ear, at the time of the examination and afterwards.  Accordingly, the Board finds that additional examination is not required.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed.Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As there is no evidence that the level of the disability has worsened (rather, the evidence indicates that the level of disability is static), the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Board does note that, in Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that a VA audiologist conducting an examination must dictate the objective test results as well as fully describe the functional effects caused by any hearing disability.  Here, the VA examiner did not explicitly describe any functional effects, but, despite this inadequacy, the Board finds the medical evidence of record sufficient to make a decision on the claim. 

The Court's rationale in Martinak for requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) - consideration of whether referral for an extra-schedular rating is warranted.  The Court specifically noted that:

Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

21 Vet.App. at 455.  

In this case, a December 2007 VA mental disorder examination reports on the Veteran's overall health and observes his left ear hearing loss and tinnitus, but states that he was "doing fine" at his job and that he enjoyed listening to music and watching sports.  Although the Veteran referenced "physical problems" associated with hearing loss at the 2007 examination, the January 2008 VA audiology examination report reflects that he denied physical effects of hearing loss (specifically denying otalgia, dizziness, otologic surgery, hearing aids, or ear infections).  Further, private treatment notes associated with the record reflect that his physical complaints were the result of non-service-connected stroke (which his private physicians also indicated was the cause of the sudden left ear hearing loss).  In September 2009, an audiologist with the VA Medical Center in Denver explained that the functional result of the Veteran's left ear hearing loss was an inability to hear anything from the left side.

Although the January 2008 VA audiology examiner failed to explicitly address any functional effects of the Veteran's hearing loss disability, the Board finds that such was adequately addressed in the Veteran's comments to the December 2007 examiner, his comments to the January 2008 examiner, private treatment notes, and the September 2009 explanation from the Denver VA audiologist.  Regardless, as the analysis below indicates that the rating schedule criteria reasonably describe the Veteran's disability level and symptomatology - and he thus does not meet the threshold criterion for referral for extraschedular evaluation, Thun v. Peake, 22 Vet.App. 111, 115-16 (2008), no additional examination is necessary because it would not assist the Veteran in obtaining a higher disability rating.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  Further, as the Board herein recognizes that the Veteran's left ear hearing loss is manifested by Level XI impairment, as he contends, it grants the claim to the extent argued.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected bilateral hearing loss, rated under 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, is currently assigned a zero (0) percent rating effective June 13, 2007.  The Veteran contends that his hearing disability is worse than as reflected by the currently assigned evaluation.  Specifically, he contends that the results of his VA examination were misinterpreted by the RO and that his left ear hearing impairment, as it was measured at the time of the examination and as it has remained, is manifested by a Level XI hearing loss.

Ratings of hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

Private treatment records associated with the claims file reflect that, in June 2006, the Veteran reported for evaluation of possible stroke and described a history of chronic left ear problems since serving on active duty.  The Veteran informed the physician that he experienced decreased hearing in the left ear, but recently had ringing and static hearing sensation (as well as vertigo, but that symptom had subsided by the time of the appointment).  The Veteran was seen for follow-up in July 2006 and was diagnosed with left ear deafness.

In June 2007, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  The RO subsequently issued a February 2008 rating decision granting service connection for left ear hearing loss and assigning a non-compensable disability rating.  The RO based the disability rating on the results of a January 2008 VA audiology examination.  At such VA examination, pure tone thresholds, in decibels, were measured as follows for the left ear: 60 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 68.  Speech recognition was 16 percent in the left ear per the Maryland CNC test with a 60 percent Speech Recognition Threshold (SRT).  The examiner diagnosed moderate to severe sensorineural hearing loss in the left ear with poor speech discrimination.  The examiner also stated that no treatment could change his left ear hearing threshold levels.

In September 2009, the Veteran submitted a statement from a VA audiologist at the Denver VA Medical Center.  The audiologist stated that the Veteran's degree of hearing impairment in his left ear was complete, not correctable with hearing aid, and representative of maximal loss.  

The Veteran has contended via his substantive appeal and through an October 2010 brief submitted by his authorized representative that his left ear hearing disability merits the assignment of a level XI designation for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI.  The Board agrees, noting that it has no discretion in assigning hearing loss disability evaluations and must predicate the ratings solely on the basis of the results of the legally adequate audiological studies of record.  Lendenmann, 3 Vet. App. 345. 

The Board has applied the Veteran's measured levels of hearing impairment for the left ear to Table VI.  That table shows that he has a Level XI impairment as a result of the intersection between his pure tone threshold average of 68 and his 16 percent speech recognition.  The Board notes that, as observed by the Veteran, the RO incorrectly used his 60 percent SRT score rather than his 16 percent Maryland CNC score.  In this regard, the rating schedule specifies that speech recognition should be measured using the Maryland CNC test.  38 C.F.R. § 4.85a.  

As the tested thresholds for the left ear were 55 decibels or more at each of the four specified frequencies, the Board applied his scores to Tables VI and VIa in accordance with 38 C.F.R. § 4.86(a) to determine which table would result in the higher numeral.  Table VI reflected the Level XI impairment noted above, which is the highest numeral available for assignment, and Table VIa reflected a Level V impairment.  As application of Table VI results in a higher numeral, the Veteran is considered to have a Level XI impairment in his left ear.  Pursuant to 38 C.F.R. 
§ 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral I.  Application of the I (assigned for his right ear) and XI (assigned for his left ear) to Table VII results in a 10 percent disability rating.  To this extent, the Veteran's claim for an increased disability evaluation is granted.

Additionally, as the medical evidence reflects hearing disability to the extent of deafness, the Board has referred to 38 C.F.R. § 3.350 to determine whether the Veteran may be entitled to special monthly compensation.  38 C.F.R. § 4.85(g).  38 C.F.R. § 3.350 directs that special monthly compensation can be awarded when a Veteran has deafness in both ears, total deafness in one ear in combination with service-connected blindness of both eyes, or deafness in both ears in combination with blindness of both eyes.  As the Veteran does not meet any of these criteria, application of 38 C.F.R. § 3.350 does not avail him of any higher rating.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet.App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. 
§  3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's left ear deafness is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate complete unilateral deafness.  Regardless, as the Veteran has reported "doing fine" at work and, at the January 2008 audiology examination, he specifically denied any ear surgeries, otalgia, ear infections, or ear medications, the claims file does not otherwise indicate that extraschedular referral is appropriate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996).

Although entitlement to a total disability evaluation based on individual unemployability (TDIU) is considered an element of an appeal of an increased rating for the underlying disability pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), the Board does not find it appropriate to add that issue to the Veteran's appeal.  The claims file reflects that he is employed full-time and he has not alleged that he is unable to work as a result of his left ear hearing loss, so the issue of entitlement to a TDIU is not considered part of his appeal.  Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2012).


ORDER

An initial rating of 10 percent, but no higher, for left ear hearing loss, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


